OPINION — AG — THAT UPON PAYMENT OF ACCRUED FEES AND PENALTIES AND A REINSTATEMENT FEE PRIOR TO THE CORPORATION'S EXPIRATION TIME PROVIDED IN ITS CHARTER OR INSTRUMENT OF ORGANIZATION THE CHARTER MAY BE REVIVED AND REINSTATED AFTER THE SUSPENSION AND FORFEITURE BY THE TAX COMMISSION AS PROVIDED OF 68 O.S. 1965 Supp., 1212 [68-1212](F) NOTWITHSTANDING THE PROVISION OF 18 O.S. 1961 1.198 [18-1.198](A), THAT SUCH A SUSPENDED CORPORATION HAS ONLY A ONE YEAR PERIOD IN WHICH TO BE REINSTATED BY THE OKLAHOMA TAX COMMISSION. CITE: 68 O.S. 1951 644.13 [68-644.13](7) (PENN LERBLANCE)